UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4029


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC LARON BROWN, a/k/a Little E,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:12-cr-00418-DCN-1)


Submitted:   June 4, 2013                 Decided:   July 31, 2013


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Robert Haley, Assistant Federal Public Defender, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Charleston, South Carolina, for
Appellant.   William N. Nettles, United States Attorney, Nathan
S. Williams, Assistant United States Attorney, OFFICE OF THE
UNITED   STATES   ATTORNEY,  Charleston, South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     In this appeal, Eric Brown challenges the justification for

a   traffic       stop      and    subsequent         search,       which    led    to    his

conviction for drug trafficking and the illegal possession of a

firearm.       Finding his arguments unpersuasive, we affirm.


                                                 I

     On        March   5,    2012,           Charleston   County      (South       Carolina)

Sheriff’s Deputies Jay Christmas and Michael Buenting observed a

Mazda    SUV     traveling        at    approximately        50    miles    per   hour   with

“less than a car length in between his front bumper and the back

bumper    of     the   car    in       front    of   him,”    in    violation      of    South

Carolina law.          The deputies agreed that the SUV was “following

too closely and was a traffic hazard.”

     As the deputies turned on their blue lights and siren to

effect a stop of the SUV, they observed “something splatter[]

against the back glass” and both the driver and the passenger

engaging in “furtive movements,” such as digging in the center

console.

        Once    the    vehicle         was    stopped,    Deputy      Christmas     spotted

marijuana seeds on the back floorboard and a digital scale in

the pocket behind the passenger’s seat.                           Deputy Buenting asked

Harold Austin, the driver, to exit the vehicle and step to the

rear.     The deputies then conferred with each other to confirm


                                                 2
that     each    smelt     burnt   marijuana           in    the    vehicle.          Deputy

Christmas found the smell was so strong that he believed it had

been smoked earlier that day.               He asked Austin about the smell,

and Austin replied that “some girls may have smoked marijuana.”

       When Deputy Buenting told Austin the reason for the stop,

Austin “acknowledged that and said he wasn’t paying attention.”

Buenting    then    began     to   issue    a     warning       citation,        as   Deputy

Christmas reviewed the vehicle’s documentation.                            He discovered

that the SUV was a rental vehicle, and the rental agreement was

not listed in either Austin’s name or the name of his passenger,

Eric   Brown.       Austin    explained         that    his    aunt    had    rented     the

vehicle for him.         When Deputy Christmas asked Austin for consent

to search the vehicle, Austin consented.

       Deputy Christmas noticed that the passenger, Eric Brown,

was “grasping with his left hand on his left leg” with such

force that his arm muscles were tense.                        When Deputy Christmas

tried to engage Brown in conversation, Brown did not make eye

contact.        Following standard procedure, Deputy Christmas asked

Brown to step outside of the vehicle so that the officers could

safely    search     it.      As    Brown       stepped       out     of   the    vehicle,

perceptively slowly, Christmas noticed a white bag, which looked

like cocaine, sitting by his leg.                 (It was later confirmed to be

cocaine).        Brown also continued to grab his left leg as he

exited,    causing       Deputy    Christmas       to       suspect    that      Brown   was

                                            3
holding something, probably a gun, under his pants.                 When Deputy

Christmas asked Brown if he would consent to a search, Brown

hesitated at first and then consented.

       As Deputy Christmas patted Brown’s left leg, he believed he

felt an object consistent with a gun.                A gun then fell out of

Brown’s pants -- a loaded .380 caliber Smith & Wesson pistol.

As Deputy Christmas continued his pat down, he felt a large lump

between Brown’s buttocks, which subsequently turned out to be a

bag of cocaine.      And after Brown was taken to the Charleston

County Detention Center and strip-searched, officers found two

additional bags of crack cocaine.             Brown acknowledged that the

various bags of cocaine were his.

       After Brown was indicted for various drug and gun offenses,

he filed a motion to suppress the evidence obtained during the

stop of the SUV and the subsequent search.                   He argued that the

stop   occurred    “without    reasonable         suspicion    and/or   probable

cause” and that “he did not consent to the search of his person

and that there was not reasonable suspicion to support a frisk

of his person.”      The district court rejected both reasons and

denied Brown’s motion.        Brown then entered a conditional guilty

plea   to   drug   trafficking    and       the    illegal    possession   of   a

firearm, as well as other unrelated offenses, preserving for

appeal a challenge to the district court’s ruling on his motion



                                        4
to suppress.         The district court sentenced Brown to 96 months’

imprisonment, and this appeal followed.


                                         II

       Brown first contends that the traffic stop was unsupported

by probable cause because there were insufficient indicia of

reliability that a traffic offense had been committed.                    We find

the     argument     unpersuasive.       “Observing     a    traffic     violation

provides sufficient justification for a police officer to detain

the offending vehicle for as long as it takes to perform the

traditional incidents of a routine traffic stop.”                 United States

v. Branch, 537 F.3d 328, 335 (4th Cir. 2008).                    In this case,

Deputy Christmas and Deputy Buenting testified that, as they

proceeded down the highway in a lane parallel to the lane in

which     Austin’s     SUV   was     proceeding,     each    observed    the     SUV

traveling at about 50 miles per hour within a car length of the

vehicle in front of it.            They both had a clear line of sight and

concluded      that    in    the    circumstances,     the    distance     between

vehicles was “way too close” and constituted a “traffic hazard,”

in violation of South Carolina law.             See S.C. Code Ann. § 56-5-

1930(a).

       Brown nonetheless claims that the district court erred in

failing to apply our decision in United States v. Sowards, 690

F.3d    583,   592    (4th   Cir.    2012),   where   we     concluded    that    an


                                         5
officer’s estimate that a vehicle was exceeding the speed limit

by 5 miles per hour, traveling 75 miles per hour in a 70 mile-

per-hour zone, was too nuanced to justify finding an infraction

without having “additional indicia of reliability.”                   But here,

there was no such questionable estimate.                Rather, the officers

actually saw the distance between Austin’s SUV and the vehicle

in front of him as they traveled parallel to it in a different

lane.      The record contains no facts that cast doubt on the

accuracy of the deputies’ observations.             Accordingly, we affirm

the   district    court’s   conclusion       that   the    traffic    stop   was

supported by probable cause.

      Brown’s argument that he did not consent to the search of

his person and that the search was not otherwise supported by

reasonable suspicion is likewise unpersuasive.                 The record is

undisputed that Brown consented to the search of his person,

albeit reluctantly at first, as manifested by a short delay in

giving   consent.      As   the    district     court     correctly   observed,

“reluctantly-given      consent     is   not    necessarily    involuntarily-

given consent.”       Indeed, pausing to think about whether to give

consent suggests thoughtfulness, not coercion.

      Apart    from   Brown’s     consent,     Deputy   Christmas     also   had

reasonable suspicion to believe that Brown was committing the

offenses of possessing controlled substances and possessing a

firearm.      Christmas saw marijuana seeds on the floor, a digital

                                         6
hand scale in the back pocket of the passenger’s seat, and he

smelled what he believed to be recently burned marijuana.                 He

also saw a white bag that he suspected to be cocaine next to

Brown’s leg.       In addition to his view of the drugs, Deputy

Christmas observed that Brown was continually “grasping his left

hand on his left leg” to protect what Deputy Christmas suspected

was, and what turned out to be, a firearm.

     Accordingly,      we    also     affirm     the   district      court’s

conclusions that Brown consented to the search of his person and

that,   in   any   event,   the   search   was   justified   by   reasonable

suspicion.

     The judgment of the district court is accordingly

                                                                   AFFIRMED.




                                      7